DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2018/0129111 A1, hereinafter, Wu).
Regarding claim 1, Wu teaches a display substrate (Title, Figs. 6 and 7B, a display area 100) comprising: 
(Figs. 6 and 7B, opening structure 3); 
a plurality of first signal lines, on a first side of the hole (Fig. 7B, first signal lines 21); 
a plurality of second signal lines, on the other side of the hole distal to the first side (Fig. 7B, see second signal lines 22), the plurality of first signal lines being in one-to-one correspondence with the plurality of second signal lines (Fig. 7B shows first signal lines 21 in one-to-one correspondence with second signal lines 22) and both of the plurality of first signal lines and the plurality of second signal lines extending along a first direction (Fig. 7B, signal lines 21 and 22 extend along a first vertical or y-direction); 
a plurality of first switch units, at terminals of the plurality of first signal lines proximal to the hole and electrically coupled to the plurality of first signal lines in one-to-one correspondence (Fig. 7B, switches within multiplexer 5 are coupled with data lines 21);
 a plurality of second switch units, at terminals of the plurality of second signal lines proximal to the hole and electrically coupled to the plurality of second signal lines in one-to-one correspondence (Fig. 7B, switches within multiplexer 6 proximal to the opening structure 3 and connected to second signal lines 22); 
a plurality of connection lines comprising a plurality of first connection lines (Fig. 7B, see horizontal lines connecting drains of switches within multiplexer 5), a plurality of second connection lines (Figs. 3-4, see horizontal lines connecting sources of switches within multiplexer 6) and a plurality of third connection lines (Fig. 7B, main lines 7), both of the plurality of first connection lines and the plurality of second connection lines extending along a (horizontal lines within both multiplexers 5 and 6 extend in the X-direction), the plurality of third connection lines extending along the first direction (Figs. 3-4, main lines 7 extend along y direction), and the first direction being substantially perpendicular to the second direction (Figs. 3-4, horizontal lines within both multiplexers extend in the X direction perpendicular to main lines 7 extending in Y directions); and
 a plurality of timing signal lines, extending along the second direction (Fig. 7B, plurality of timing signal lines 4); 
wherein 
the plurality of first switch units are divided into groups (Fig. 7B, switches within multiplexer 5 are divided into groups such as three leftmost switches with source terminals connected to each other), 
in each group of first switch units, first terminals of first switch units are respectively coupled to corresponding first signal lines (Fig. 7B, first terminals of switches within Mux 5 are coupled with first signal lines 21), second terminals of the first switch units are coupled to a single first connection line (Fig. 7B, see horizontal line connecting source terminals of three leftmost switches), and control terminals of the first switch units are respectively coupled to different timing signal lines (Fig. 7B, control terminals of each switch of three leftmost switches are each coupled to a different timing signal lines 4), 
the plurality of second switch units are divided into groups (Fig. 7B, switches within mux 6 are divided into groups such as three leftmost switches with drain terminals connected to each other), 
(Fig. 7B, first terminals of switches within Mux 6 are coupled with second signal lines 21), second terminals of the second switch units are coupled to a single second connection line (Fig. 7B, see horizontal line connecting the drain terminals of three leftmost switches within mux 6), and control terminals of the second switch units are respectively coupled to the different timing signal lines (Fig. 7B, control terminals of each switch of three leftmost switches within mux 6 are each coupled to a different timing signal lines 4), and
each group of first switch units is coupled to a corresponding group of second switch units through a single third connection line of the plurality of third connection lines (Fig. 7, Mux 5 switches are connected to mux 6 switches through main lines 7).
	Regarding claim 2, Wu teaches wherein the plurality of timing signal lines are arranged on both sides of the hole in an axisymmetric manner with a straight line passing through a center of the hole along the second direction as an axis, and the plurality of timing signal lines are coupled to a plurality of timing signal terminals, respectively (Fig. 7B, see arrangement of timing signal lines 4 on both sides of the opening structure 3).
	Regarding claim 3, Wu teaches each of the first switch units comprises a first switch transistor (Fig. 7B, leftmost switch within top mux 5), each of the second switch units comprises a second switch transistor (Fig. 7B, leftmost switch within bottom mux 6), and among each group of first switch transistors and the corresponding group of second switch transistors connected through the single third connection line (leftmost switches within mux 5 and 6 are connected through the single main line 7), a control electrode of one first switch transistor and a control electrode of one corresponding second switch transistor are coupled to a same timing signal terminal (Fig. 7B, control terminal of leftmost switches within top mux 5 and bottom mux 6 are connected to a same timing signal line 4).
	Regarding claim 4, Wu teaches wherein multiple sequentially adjacent first switch transistors are grouped into one group, and multiple sequentially adjacent second switch transistors are grouped into one group (Fig. 7B, three leftmost sequentially adjacent switches within mux 5 are grouped into one group and three leftmost sequentially adjacent switches within mux 6 are grouped into one group).
	Regarding claim 5, Wu teaches wherein the plurality of first switch transistors are numbered from left to right, odd-numbered first switch transistors are grouped into one group, and even-numbered first switch transistors are grouped into another group, and the plurality of second switch transistors are numbered from left to right, odd-numbered second switch transistors are grouped into one group, and even-numbered second switch transistors are grouped into another group (Fig. 7B, within mix 5, counting the switches from left to right, the source of switch 2 is connected to the sources of switches 4-6. The source of switch 5 is connected to the switches of 1-3.  As a result, the sources of first switches 1-6 are all tied together thereby allowing grouping of the odd switches into one group and the even numbered switches into another group.  The same logic applies to the second switches within mux 6).
(Figs. 3A and 7B, first signal lines 21 are connected D1-Dn which are data terminals [0057], the first signal lines 21 and the second signal lines 22 are the data lines), and the second signal line is a second data line (Figs. 3A and 7B, second signal lines 22 are connected D1’-Dn’ which are data terminals), three sequentially adjacent first switch transistors are grouped into one group (Figs. 3A and 7B, three sequentially adjacent leftmost first switch transistors within top mux 5 have their source terminals connected together thereby grouped into one group), and three sequentially adjacent second switch transistors are grouped into one group (Figs. 3A and 7B, three sequentially adjacent leftmost first switch transistors within bottom mux 6 have their source terminals connected together thereby grouped into one group).
	Regarding claim 7, Wu teaches wherein the first data lines respectively correspond to the red sub-pixel, the green sub-pixel and the blue sub-pixel, the second data lines respectively correspond to the red sub-pixel, the green sub-pixel and the blue sub-pixel, and among each group of first switch transistors and the corresponding group of second switch transistors connected through the single third connection line, a control electrode of one first switch transistor and a control electrode of one corresponding second switch transistor corresponding to a same color sub-pixel are coupled to a same timing signal terminal ([0055], A pixel unit generally includes red subpixels, green subpixels and blue subpixels. [0057],  the subpixels of the pixel units are driven in a way of timing drive, that is, the subpixels in different colors of the pixel units are driven to display by turning on the corresponding first signal lines and second signal lines successively.  Fig. 3A and 7B, first leftmost switch in mux 5 and first leftmost switch in mux 6, which will correspond to a same color sub-pixel, are connected to a same timing signal line 4.  Second leftmost switch in mux 5 and second leftmost switch in mux 6, which will correspond to a same color sub-pixel, are connected to a same timing signal line 4.  Third leftmost switch in mux 5 and third leftmost switch in mux 6, which will correspond to a same color sub-pixel, are connected to a same timing signal line 4).
	Regarding claim 8, Wu teaches wherein the single third connection line is electrically coupled to the first connection line and the second connection line at the green sub-pixel (Fig. 7B, main lines 7 are connected to mux 5 horizontal line and mux 6 horizontal line at second leftmost switch which will correspond to a green sub-pixel in the standard RGB pixel layout).
	Regarding claim 9, Wu teaches wherein the first signal line is a first data line, the second signal line is a second data line ([0057], the first signal lines 21 and the second signal lines 22 are the data lines), the plurality of first switch transistors are numbered from left to right, three odd-numbered first switch transistors are grouped into one group, and three even-numbered first switch transistors are grouped into another group, and the plurality of second switch transistors are numbered from left to right, three odd-numbered second switch transistors are grouped into one group, and three even-numbered second switch transistors are grouped into another group (Fig. 7B, within mix 5, counting the switches from left to right, the source of switch 2 is connected to the sources of switches 4-6. The source of switch 5 is connected to the switches of 1-3.  As a result, the sources of first switches 1-6 are all tied together thereby allowing grouping of three odd switches into one group and three even numbered switches into another group.  The same logic applies to the second switches within mux 6).
([0055], A pixel unit generally includes red subpixels, green subpixels and blue subpixels. [0057],  the subpixels of the pixel units are driven in a way of timing drive, that is, the subpixels in different colors of the pixel units are driven to display by turning on the corresponding first signal lines and second signal lines successively.  Fig. 3A and 7B, first leftmost data lines D1 and D1’ and switches attached to these data lines will correspond to a red color sub-pixel, are connected to a same timing signal line 4 and are connected to the same main line 7.  Second leftmost data lines D2 and D2’ and switches attached to these data lines will correspond to a green color sub-pixel, are connected to a same timing signal line 4 and are connected to the same main line 7.  Third leftmost data lines D3 and D3’ and switches attached to these data lines in mux 5 and third leftmost switch in mux 6, will correspond to a same blue sub-pixel, are connected to a same timing signal line 4 and are connected to the same main line 7).
	Regarding claim 11, Wu teaches wherein the single third connection line is electrically coupled to the first connection line and the second connection line at the green sub-pixel (Fig. 7B, main lines 7 are connected to mux 5 horizontal line and mux 6 horizontal line at second leftmost switch which will correspond to a green sub-pixel in the standard RGB pixel layout).
	Regarding claims 12 and 13, Wu teaches the display substrate of claim 7, wherein 15the plurality of timing signal terminals comprises a first timing signal terminal, a second timing signal terminal, and a third timing signal terminal (Figs. 3A and 7B, see three timing signal lines 4), the plurality of timing signal lines comprises a first timing signal line, a second timing signal line, and a third timing signal line (Figs. 3A and 7B, see three timing signal lines 4), a control electrode of a first switch transistor corresponding to the red 20sub-pixel in each group of first switch transistors is coupled to the first timing signal terminal via the first timing signal line ([0055], A pixel unit generally includes red subpixels, green subpixels and blue subpixels. [0057],  the subpixels of the pixel units are driven in a way of timing drive, that is, the subpixels in different colors of the pixel units are driven to display by turning on the corresponding first signal lines and second signal lines successively.  Figs. 3A and 7B, leftmost switch Q1 which corresponds to a red sub-pixel is connected to the first timing signal line 4), and a control electrode of a second switch transistor corresponding to the red sub-pixel in the corresponding group of second switch transistors is coupled to the first timing signal terminal via the first timing signal line (Figs. 3A and 7B, leftmost switch Q1’ which corresponds to a red sub-pixel is connected to the first timing signal line), 25a control electrode of a first switch transistor corresponding to the green sub-pixel in each group of first switch transistors is coupled to the second timing signal terminal via the second timing signal line (Figs. 3A and 7B, second leftmost switch Q2 which corresponds to a green sub-pixel is connected to the second timing signal line 4), and a control electrode of a second switch transistor corresponding to the (Figs. 3A and 7B, second leftmost switch Q2’ which corresponds to a green sub-pixel is connected to the second timing signal line 4), and a control electrode of a first switch transistor corresponding to the blue sub-pixel in each group of first switch transistors is coupled to the third timing signal terminal via the third timing signal line (Figs. 3A and 7B, third leftmost switch Q3 which corresponds to a blue sub-pixel is connected to the third timing signal line 4), and a control electrode of a second switch transistor corresponding to the blue sub-pixel in the corresponding group 35of second switch transistors is coupled to the third timing signal terminal via the 24third timing signal line (Figs. 3A and 7B, third leftmost switch Q3’ which corresponds to a blue sub-pixel is connected to the third timing signal line 4).  
Regarding claim 14, Wu teaches the display substrate of claim 3, wherein each of the first switch transistor and the second switch transistor is N-type transistor (Fig. 3A and 7B, each of the switches Q1-Qn and Q1’-Qn’ are N-type transistors).
Regarding claim 15. Wu teaches wherein an orthographic projection of the third connection line on the base substrate does not overlap an orthographic projection of the hole on the base substrate (Figs. 3A and 7B, orthographic projection of the main line 7 on the base substrate does not overlap an orthographic projection of the opening structure 3 on the base substrate).
(Figs. 7-9, show display substrate and drive chip 40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2018/0129111 A1, hereinafter, Wu).
	Regarding claims 17 and 18, the combination of Wu’s second embodiment (Fig. 3) and sixth embodiment (Fig. 7B) teach a method for driving the display substrate of claim 12, comprising: 
(Fig. 3B, pulse C1 which will be applied to a first clock timing signal line 4 shown in fig. 7B); 
outputting, by the second timing signal terminal, a square wave pulse occupying one third of a cycle immediately after the square wave pulse output by the first timing signal terminal, so as to drive a first switch transistor and a second switch transistor coupled to the second timing signal terminal to be turned on (Fig. 3B, pulse C2 which will be applied to a second clock timing signal line 4 shown in fig. 7B); and 
outputting, by the third timing signal terminal, a square wave pulse occupying one third of a cycle immediately after the square wave pulse output by the second timing signal terminal, so as to drive a first switch transistor and a second switch transistor coupled to the third timing signal terminal to be turned on (Fig. 3B, pulse C3 which will be applied to a third clock timing signal line 4 shown in fig. 7B).
The Office notes that under 35 U.S.C. 103, “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to apply the timing pulse signals shown in Wu figure 3B, which are applied to timing signal lines 4 in figure 3a, to the timing signals lines 4 shown in Wu figure 7B as the timing lines in the second and sixth embodiment are analogous which amounts to combining 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

NATHAN P. BRITTINGHAM
Examiner
Art Unit 2622



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622